Citation Nr: 0519432	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  04-10 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUE

Entitlement to service connection for a claimed bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	Maine Veterans' Services



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
August 1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 RO decision.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a videoconference hearing held in March 2005.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the matters of service for hearing loss have 
been obtained by the RO.  

2.  The veteran currently is shown to have a bilateral 
hearing disability that as likely as not is due to exposure 
to noise in service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
bilateral hearing loss disability is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  

Such duties entail notifying claimants of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Given that the action taken hereinbelow is favorable to the 
veteran, the Board notes that further discussion of VCAA is 
not required at this time.  




Analysis

Service connection may be established for disability 
resulting from a personal injury sustained or disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  

Service connection for impaired hearing shall only be 
established when hearing status, as determined by audiometric 
testing, meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2004).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater, or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

The Board finds that the recent VA hearing testing shows that 
the veteran meets the criteria for service connection of a 
bilateral hearing disability with a 84 percent Maryland CNC 
Test discrimination score in the right ear, and 82 percent in 
the left ear.  On the authorized audiological evaluation in 
March 2004, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
55
65
LEFT
15
15
30
60
55


The service records reflect the veteran's assignment to the 
POL, as well as treatment for exposure to excessive fume and 
fuel exposure.  The veteran underwent hearing tests in 
service, indicating "jet noise" as his primary noise 
exposure.  

In a May 1966 hearing conservation report, the veteran was 
noted to have good hearing with essentially normal pure tone 
sensitivity, bilaterally.  Likewise, on report of medical 
examination at separation in July 1966, the veteran hearing 
was essentially normal.    

The veteran has testified that, during active service, he 
worked in the petroleum, oil, and lubricant (POL) department, 
refueling aircraft on the flight line.  In the Republic of 
Vietnam, the veteran refueled, armed, loaded and unloaded 
"hot aircraft" as they came in and took off.  

The veteran reported that oftentimes he worked on aircraft 
with the engines running without the use of ear protection.  
Post-service, in or around 1970, the veteran worked in a pipe 
factory, at which time he learned he had slight hearing loss 
which he attributed to his service refueling aircraft.  The 
veteran reported no other acoustic trauma other than his 
military service.  

In August 2003, the veteran underwent VA examination.  The 
examiner opined that it was unlikely that the veteran's 
current day hearing loss had its onset during active duty.  
The examiner noted that "it would appear more than likely 
that the veteran's hearing impairment began following active 
duty and [might] very well be related to several factors 
including noise exposure sustained during active duty and 
genetic predisposition."  

The examiner did not deny the veteran's in-service noise 
exposure during active duty, but reported that the evidence 
did not support the fact that the veteran's current hearing 
impairment had their onset during active duty.  

In March 2004, the veteran underwent VA examination.   The 
examiner reported the veteran's service on the flight line 
for approximately 3 years without ear protection.  

The examiner also reported post-service occupational noise 
exposure from approximately 10-year employment as a truck 
driver without use of ear protection and 3-year employment as 
a machine operator with ear protection.  The veteran was also 
noted to have recreational noise exposure from target 
practice and hunting with the use of ear protection.  

The examiner diagnosed the veteran's moderately severe 
sensorineural hearing loss in the right ear and mild to 
moderately severe sensorineural hearing loss in the left ear 
with constant tinnitus, bilaterally.  

The examiner opined that it was not at least as likely as not 
that the veteran's hearing loss was related to service based 
on the veteran's discharge examination report in 1966 and 
lack of findings that reflected a worsening of pure tone 
thresholds shown at enlistment in 1964.  Further, the 
examiner noted that the veteran appeared to have had 
significant noise exposure post-service.  

In a letter from the a private hearing consultant dated in 
May 2004, the examiner reported that the veteran's exposure 
to jet engines could have caused his hearing difficulties 
"considering that the problem started at the time he was 
exposed to a higher decibel level than OSHA allows or 
considers acceptable."  

The examiner opined that "it [was] possible that this 
exposure [might] very well have caused or started his hearing 
loss."  

In this case, it is shown that the veteran has a bilateral 
hearing disability for VA purposes that is likely due to 
noise exposure experienced in connection with working on the 
flight line servicing aircraft.  

Clearly, from the record, the veteran has claimed having had 
hearing problems due to aircraft engine noise exposure in 
service.  Further, there are conflicting medical opinions 
regarding the etiology of the veteran's hearing impairment.  
Significantly, the August 2003 VA examiner acknowledged the 
veteran's in-service noise exposure and reported that the 
veteran's hearing impairment "[might] well be related to 
several factors including noise exposure sustained during 
active duty."  

Accordingly, the Board concludes that there is an approximate 
balance of positive and negative evidence regarding the 
question of whether the veteran's bilateral hearing 
disability had its onset during service.  

Therefore, by extending the benefit of the doubt to the 
veteran in this case, service connection for a bilateral 
hearing loss is warranted.  



ORDER

Service connection for the bilateral hearing loss disability 
is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


